                                                                       Case 3:15-cv-00390-RCJ-VPC Document 98
                                                                                                           97 Filed 06/10/20
                                                                                                                    06/09/20 Page 1 of 3


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   CHRISTOPHER A. LUND
                                                                       Nevada Bar No. 12435
                                                                   4   Email: clund@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendant The Sky Vista Homeowners Association
                                                                   7
                                                                                                   UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                          DISTRICT OF NEVADA
                                                                   9
                                                                       WELLS FARGO BANK, N.A., as Indenture                 Case No. 3:15-cv-00390-RCJ-VPC
                                                                  10   Trustee for the Registered Holders of IMH            USCA No. 17-15977
                                                                       ASSETS CORP., Collateralized Asset-Backed
                                                                  11   Bonds, Series 2004-11,
                                                                                                                            ORDER TO CONTINUE TRIAL
3960 Howard Hughes Parkway, Suite 600




                                                                  12                                 Plaintiffs,            DATE
                                        Las Vegas, Nevada 89169




                                                                  13   vs.                                                  (First Request)

                                                                  14   THE SKY VISTA HOMEOWNERS
                                                                       ASSOCIATION; AIRMOTIVE
                                                                  15   INVESTMENTS, LLC, a Nevada limited
                                                                       liability company; DOE INDIVIDUALS I-X
                                                                  16   inclusive, and ROE CORPORATIONS I-X,
                                                                       inclusive,
                                                                  17
                                                                                                     Defendants.
                                                                  18

                                                                  19          COME NOW Defendant THE SKY VISTA HOMEOWNERS ASSOCIATION (“Sky

                                                                  20   Vista”), Defendant AIRMOTIVE INVESTMENTS, LLC (“Airmotive”), and Plaintiff WELLS

                                                                  21   FARGO BANK, N.A., AS TRUSTEE (“Wells Fargo”), by and through their undersigned counsel,

                                                                  22   and hereby stipulate and request to continue the jury trial currently set to begin on July 20, 2020

                                                                  23   at 8:30 a.m. The grounds for the Parties’ stipulation and request are as follows:

                                                                  24          1.      A three-day jury trial is set to begin on July 20, 2020 at 8:30 a.m.

                                                                  25          2.      There are currently two outstanding Motions for Summary Judgment.

                                                                  26          3.      On December 12, 2019, Airmotive filed its Motion for Summary Judgment (ECF

                                                                  27   79) (“Airmotive’s MSJ”).

                                                                  28          4.      On January 17, 2020, Wells Fargo filed its Opposition to Airmotive’s MSJ (ECF

                                                                                                                        1
                                                                       Case 3:15-cv-00390-RCJ-VPC Document 98
                                                                                                           97 Filed 06/10/20
                                                                                                                    06/09/20 Page 2 of 3


                                                                   1   84).

                                                                   2          5.      On January 31, 2020, Airmotive filed its Reply in Support of Airmotive’s MSJ

                                                                   3   (ECF 89).

                                                                   4          6.      The Court has not rendered a decision on Airmotive’s MSJ.

                                                                   5          7.      On December 13, 2019, Wells Fargo filed its Second Motion for Summary

                                                                   6   Judgment (ECF 80) (“Wells Fargo’s MSJ”).

                                                                   7          8.      On January 17, 2020, both Sky Vista and Airmotive filed oppositions to Wells

                                                                   8   Fargo’s MSJ. See ECF 83 and 85.

                                                                   9          9.      On January 31, 2020, Wells Fargo filed its Reply in support of Wells Fargo’s MSJ

                                                                  10   (ECF 88).

                                                                  11          10.     The Court has not rendered a decision on Wells Fargo’s MSJ.
3960 Howard Hughes Parkway, Suite 600




                                                                  12          11.     On March 13, 2020, Wells Fargo filed its Motion for Leave to File Supplemental
                                        Las Vegas, Nevada 89169




                                                                  13   Authority Supporting its Motion for Partial Summary Judgment (“Suppl. Authority Motion”) (ECF

                                                                  14   91).

                                                                  15          12.     On March 27, 2020 both Sky Vista and Airmotive filed Oppositions to Wells

                                                                  16   Fargo’s Suppl. Authority Motion. See ECF 92 and 93.

                                                                  17          13.     The Court has not rendered a decision on Wells Fargo’s Suppl. Authority Motion.

                                                                  18          14.     The precautions surrounding COVID-19 outbreak make it unlikely a jury can be

                                                                  19   impaneled for a July 20, 2020 trial. See April 9, 2020 Amended Temporary General Order 2020-

                                                                  20   03.

                                                                  21                                        Stipulation and Request

                                                                  22          In light of the above, the Parties stipulate to and request that:

                                                                  23          1.      The July 20, 2020 jury trial be vacated, and

                                                                  24          2.      A new three-day jury trial date be set for a time that the Court will likely be able

                                                                  25   to impanel a jury and after the Court renders its decision on Airmotive’s MSJ, Wells Fargo’s

                                                                  26   MSJ, and Wells Fargo’s Supp. Authority Motion.

                                                                  27          This Stipulation is made in good faith, not for purposes of delay, but for the purposes of

                                                                  28   narrowing the issues for trial, judicial economy, and focusing the Parties’ trial-preparation

                                                                                                                         2
                                                                       Case 3:15-cv-00390-RCJ-VPC Document 98
                                                                                                           97 Filed 06/10/20
                                                                                                                    06/09/20 Page 3 of 3


                                                                   1   resources.

                                                                   2          DATED this 9th day of June 2020.

                                                                   3    TYSON & MENDES LLP                               ROGER P. CROTEAU & ASSOC., LTD.

                                                                   4    /s/ Christopher A. Lund                          /s/ Timothy E. Rhoda
                                                                        THOMAS E. MCGRATH                                TIMOTHY E. RHODA, ESQ.
                                                                   5    Nevada Bar No. 7086                              Nevada Bar No. 7878
                                                                        CHRISTOPHER A. LUND
                                                                   6    Nevada Bar No. 12435                             9120 West Post Road, Suite 100
                                                                        3960 Howard Hughes Parkway, Suite 600            Las Vegas, Nevada 89148
                                                                   7    Las Vegas, Nevada 89169                          Tel: (702) 254-7775
                                                                        Tel: (702) 724-2648                              Attorney for Defendant Airmotive Investments,
                                                                   8    Attorneys for Defendant The Sky Vista HOA        LLC
                                                                        AKERMAN LLP
                                                                   9
                                                                        /s/ Jamie K. Combs
                                                                  10    ARIEL E. STERN
                                                                        Nevada Bar No. 8276
                                                                  11
                                                                        JAMIE K. COMBS
3960 Howard Hughes Parkway, Suite 600




                                                                  12    Nevada Bar No. 13088
                                                                        1635 Village Center Circle, Suite 200
                                        Las Vegas, Nevada 89169




                                                                  13    Las Vegas, NV 89134
                                                                        Tel: (702) 634-5000
                                                                  14    Attorneys for Plaintiff Wells Fargo
                                                                  15
                                                                                                                     IT IS scheduled
                                                                            IT IS ORDERED that the Calendar Call currently  SO ORDERED.for 7/6/2020 and Jury Trial currently
                                                                  16        scheduled for 7/20/20 are hereby vacated and reset as follows: Calendar Call is set for Tuesday
                                                                            9/8/2020 at 10:00 a.m. in Reno Courtroom Dated
                                                                                                                     3. Jury_______________________
                                                                                                                             Trial is set for Monday, 9/21/2020 at 8:30 a.m.
                                                                  17        in Reno Courtroom 3.

                                                                  18                                            IT IS UNITED
                                                                                                                      SO ORDERED.
                                                                                                                             STATES DISTRICT JUDGE
                                                                                                                .
                                                                  19                                            Dated: June 10, 2020.
                                                                                                                .
                                                                  20                                            ___________________________________________
                                                                                                                ROBERT C. JONES, U.S. DISTRICT JUDGE
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         3
